Citation Nr: 1110302	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a variously diagnosed psychiatric disability.  

2.  Entitlement to a rating in excess of 20 percent for compression neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter & Son-in-law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1944 to December 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a variously diagnosed psychiatric disability, rated 30 percent, and for compression neuropathy of the right lower extremity, rated 20 percent, each effective November 21, 2008.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating for compression neuropathy of the right lower extremity is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDING OF FACT

Throughout the appeal period, the Veteran's variously diagnosed psychiatric disorder has been manifested by symptoms such as disturbances of motivation and mood reflecting impairment approximately consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms of psychiatric disability productive of occupational and social impairment with deficiencies in most areas are not shown.  


CONCLUSION OF LAW

A 50 percent, but not higher, rating is warranted for the Veteran's variously diagnosed psychiatric disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (Code) 9410 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal granted service connection for a variously diagnosed psychiatric disability, and assigned ratings and effective dates for the awards, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  He was afforded a VA examination in October 2009.  The Board finds that the examination report (considered with treatment records which show continuing symptoms and impairment) provides sufficient information to address the matter at hand, and is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.  

B. Factual Background

VA treatment records include a May 2009 mental health report noting the Veteran's thoughts of his recently deceased wife (as of March 2009), and passive suicidal ideation; he denied any active suicidal ideation, intent, or plan.  He reported increased nightmares, increased depression, inability to concentrate, and increased inability to find pleasure in activities that usually produce pleasure (i.e., anhedonic).  On mental status examination, he was well-groomed, his affect was constricted, and his thought process was goal-directed.  He denied homicidal ideation, visual or auditory hallucinations, or paranoid ideation.  He was oriented to person, place, and time.  His insight and judgment were good.  The Axis I diagnosis was depression, not otherwise specified, posttraumatic stress disorder (PTSD), and adjustment disorder with anxious mood.  The GAF score was 60.  

June 2009 VA treatment records note the Veteran's complaints of poor sleep due to nightmares, mild anhedonia, poor concentration, no suicidal or homicidal ideation, and anxiety and depression.  Late in the month they note that he was feeling better, was less anhedonic, more social, more motivated, and had improved concentration.  GAF scores ranged from 55 to 60.  

July 2009 VA treatment records note good and limited judgment, appropriate affect and constricted affect, nightmares (3 times per week), decreased startle response and heightened arousal, poor concentration, and no suicidal or homicidal ideation.  GAF scores were 55.  

August through October 2009 VA treatment records note the Veteran's complaints of nightmares, anxiety, depression, exaggerated startle response, hypervigilance and anger.  GAF scores ranged from 55 to 65.  

On October 2009 VA examination, it was noted that the Veteran's claims file and electronic file were reviewed.  It was noted that his (second) wife was recently deceased; he described his relationship with her as "the best relationship ever."  He had three children with his first wife, also deceased; he reported he gets along well with all of his children.  It was further reported that he gets along very well with all of his family, although irritability and fatigue cause some tension in relationships with family members.  He denied angry outbursts, but indicated he gets very tense and on edge with family members secondary to his nightmare disorder as his chronic leg pain has worsened.  It was noted the Veteran was retired since 1992.  After he retired, he started a concrete burial vault business which he ran for 4 years.  He then worked in real estate for 14 years.  He reported that working in real estate helped him cope with his irritability, depressed mood, reduced motivation, and tenseness because the job was adaptable and he made his own schedule.  He denied flashbacks, avoidance of stimuli associated with his trauma during service, and numbing of general responsiveness.  He reported nightmares 3 to 4 times per week, difficulty sleeping, and exaggerated startle response to loud noises.  The examiner indicated that such was not highly distressing and did not interfere with the Veteran's functioning.  The Veteran reported that because of his chronic pain and associated nightmares he often has a depressed mood.  He indicated he has some irritability and feelings of worthlessness.  He reported noticing a lack of motivation, a lack of initiative to maintain his hygiene, and an overall feeling of nervousness and being on-edge.  The examiner noted the Veteran's psychiatric disability does not significantly interfere with his normal daily activities as he is able to eat, dress, and toilet himself; he had a lack of motivation, a lack of initiative to maintain his hygiene, and an overall nervous and on edge feeling that did impact on his typical daily tasks.   The examiner stated that the disability did not interfere with his employment functioning; it did interfere with social functioning as he was fatigued every day, had a depressed mood, a loss of appetite, and excessive worry and nervousness, which mildly impacts his relationships and his ability to engage in social activities.  

On mental status examination, the Veteran's thought processes were logical, linear, and goal-directed; his thought content was devoid of psychotic material.  He reported no problems with concentration and mild problems with motivation (specifically he was less motivated to interact socially and to maintain hygiene).  He reported no significant problems with his memory, and had recall for recent and remote events.  He was oriented to person, place and time.  His judgment and insight were intact.  His speech was logical and of normal rate and paucity.  His mood was mildly depressed and mildly anxious, becoming very agitated and angry as the Veteran and the examiner discussed his problems with his medical treatment for his heart condition and for his chronic pain of the right leg.  His affective expression was of full range.  He denied suicidal and homicidal ideation, and problems with panic attacks.  He was appropriately dressed and behaved appropriately during the examination.  The Axis I diagnosis was nightmare disorder with associated anxiety and depression.  The GAF score was 65.  

November 2009 to March 2010 VA treatment records note the Veteran's complaints of nightmares, anxiety, hypervigilance, exaggerated startle response and heightened arousal.  GAF scores were 55.  

At the February 2011 Travel Board hearing, the Veteran reported increased depression and nightmares at least 3 times per week.  His daughter testified that he has outbursts over little things (e.g., when driving).  He also reported excessive worry and nervousness.  Testimony elicited included that the Veteran is brought to a senior center three times a week, where he mingles with the residents, including some with Alzheimers. He has a VA-approved caretaker who provides him assistance with daily living 10 hours per week.  The daughter testified that they are reluctant to leave him home alone.  He watches television a lot, especially news.  He has a friend at the senior center.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, Code 9410 (under the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 61-70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the symptoms of the Veteran's psychiatric disability have been fairly consistent throughout (note, e.g., the consistent reporting -with few exceptions-of a GAF score of 55); consequently, "staged" ratings are not warranted.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

On longitudinal review of the record the Board finds that the disability picture presented by the Veteran's psychiatric disability throughout approximates one of occupational and social impairment with reduced reliability and productivity, and warrants the assignment of a 50 percent rating.  In that regard the Board finds noteworthy that he has displayed disturbances of motivation and mood (such as the anhedonia noted in May 2009); tension in relationships with family members; lack of motivation (to maintain hygiene, maintain appetite).  While the October 2009 VA examiner's report includes comments that may suggest there is a lesser level of psychiatric impairment, the overall record appears to suggest otherwise.  For example, while it was noted the Veteran was appropriately dressed, and treatment records describe him as well-groomed, suggesting a lack of inattention to hygiene, it is noteworthy that the Veteran has been provided caretaker assistance by VA, and lives with a daughter and son-in-law, who presumably also provide assistance in that regard.  And while the October 2009 examiner described only mild effects of mood disturbances, it was noted that the Veteran grew very tense and agitated just within the course of the examination.  In that regard the Board finds also noteworthy the Veteran's daughter's descriptions of his inappropriate outbursts of anger.  While the examiner commented that the Veteran's psychiatric disability does not affect occupational functioning, this was in the context that the Veteran was retired/no longer working (and that while he had worked did not have occupational impairment due to psychiatric disability, per his own account).  The Veteran is no longer employed, and it is inconceivable that inappropriate outbursts of anger, mood and motivation disturbances, and lack of motivation to maintain hygiene would not impact on occupational productivity.  Accordingly, and with resolution of remaining reasonable doubt in the Veteran's favor, the Board concludes that a 50 percent rating is warranted.  

The Board has also considered whether a rating in excess of 50 percent might be warranted.  In that regard, the Board notes that the Veteran's psychiatric symptoms have been found to only approximate criteria for a 50 percent rating, warranting the assignment of such rating (and therefore do not exceed those criteria.  See 38 C.F.R. § 4.7.  Significantly, he has not shown symptoms such as suicidal ideation (it was once noted he had had passive suicidal ideation, but never active); obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control (while he has had anger outbursts, these have not resulted in violence); spatial disorientation; neglect of personal appearance/hygiene (while he requires caregiver assistance, he is consistently described as well-dressed/well-groomed); difficulty adapting in stressful situations (his descriptions of his functioning in the senior center strongly suggests otherwise); inability to establish and maintain effective relationships (he lives with family and has a friend); or other symptoms of the nature and gravity associated with a 70 percent rating.  Consequently, a rating in excess of 50 percent is not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  There is no objective evidence of symptoms of and/or impairment due to his psychiatric disability that are not encompassed by the 50 percent rating now assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, entitlement to a total disability rating based on individual unemployability (TDIU) was denied by a December 2010 rating decision.  The Veteran has not filed a notice of disagreement with that determination; hence, such matter is not before the Board.  


ORDER

A 50 percent rating is granted for the Veteran's variously diagnosed psychiatric disability, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the Veteran's claim seeking an increased rating for compression neuropathy of his right lower extremity, the Board notes that on January 2010 VA examination, the Veteran complained of pain and abnormal sensation in his right leg; findings included weakness of the gastrocnemius muscle, 4 out of 5.  VA treatment records include a January 2010 report noting the Veteran's right leg gave out, and he fell coming into the office for an appointment.  A February 2010 VA treatment record notes that he has had several falls.  And at the February 2011 Travel Board hearing, the Veteran reported increased instability of his right leg and indicated he could not walk without an assistive device.  In light of the evidence and allegation of an increase in the severity of this disability since his last examination in January 2010, the Board finds that a contemporaneous examination to assess the current severity of the disability is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for a neurological evaluation of the Veteran to determine the current severity of his service-connected compression neuropathy of the right lower extremity.  His claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  The examiner should describe all symptoms (and associated impairment of function) related to the disability, and opine (with explanation) whether the impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.  The examiner should explain the rationale for all opinions.  

2.  The RO should then readjudicate this claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


